GRIFFIN, J.
Ornentha James Hodges, Sr. [“Hodges”] seeks review of an order denying his petition for writ of habeas corpus.
Hodges was convicted in Florida of various charges and served time in Florida, after which he was given control release on May 10, 1994. See § 947.146, Fla. Stat. (1993).1 He then went to Pennsylvania, where he was arrested on unrelated charges. Because the new charges constituted a violation of his control release, the Florida Parole Commission lodged a de-tainer against Hodges in Pennsylvania. *705He was sentenced on the Pennsylvania charges to an indeterminate sentence of from 1 year 9 months to 4 years in prison.
Hodges was confined in Pennsylvania for a period of four years — from March 3, 1995 through March 3,1999. He was then released to Florida. On March 16, 1999, he admitted to a violation of his control release and was returned to Florida’s Department of Corrections (“DOC”) to serve the remainder of the Florida sentence.2 The order revoking his release did not award him credit for any time served in Pennsylvania. He claims he is entitled to this credit. We find appellant’s claim to be without factual support or legal merit. See, e.g., Kronz v. State, 462 So.2d 450, 451 (Fla.1985); Mattern v. Florida Parole Comm’n, 707 So.2d 806 (Fla. 4th DCA 1998); Hightower v. Florida Parole Comm’n, 706 So.2d 70 (Fla. 1st DCA 1998); Inclima v. State, 625 So.2d 978 (Fla. 5th DCA 1993).
AFFIRMED.
PLEUS and PALMER, JJ., concur.

. The legislature enacted the control release program, effective September 1, 1990, “to provide a better, more tailored method of reducing overcrowding.” Gomez v. Singletary, 733 So.2d 499, 501 (Fla.1998). “Prison overcrowding occurs when the prison population exceeds the lawful capacity' of the prison system.” Id. at 507. Under all the "overcrowding statutes,” including control release, the award of credits towards release is triggered when the prison population exceeds the "lawful capacity” by a particular percentage provided by the legislature. Id.


. See generally §§ 947.141(4), -.141(6), - .146(12), Fla. Slat. (1999).